Quillian, Justice.
The facts of this case are fully set forth in the statement of facts preceding the opinion of the Court of Appeals, 110 Ga. App. 539 (139 SE2d 138), and the opinion is sufficiently explicit of the principles upon which the Court of Appeals reached the conclusion that the judgment of the trial court should be affirmed. After thorough examination of the record and careful consideration of the assignments of error contained in the petition for certiorari, we affirm the judgment of the Court of Appeals.

Judgment affirmed.


All the Justices concur.